*736Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered August 12, 2010, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that there was legally insufficient proof of his identity (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 491-492 [2008]). In any event, the People presented legally sufficient proof of the defendant’s identity as the perpetrator (see People v Gordon, 65 AD3d 1261 [2009]; People v Rodgers, 6 AD3d 464, 465 [2004]; People v Terrill, 265 AD2d 587 [1999]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The record, as a whole, demonstrates that the defendant was afforded the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The Supreme Court providently exercised its discretion in sentencing the defendant as a persistent felony offender (see Penal Law § 70.10 [2]; People v Bazemore, 100 AD3d 915, 915 [2012]; People v Maxwell, 22 AD3d 607 [2005]; People v Perry, 19 AD3d 619 [2005]). The Supreme Court’s conclusion that the nature of the defendant’s criminal conduct, his history, and his character warranted extended incarceration and lifetime supervision is supported by the record (see People v Bazemore, 100 AD3d at 915; People v Maxwell, 22 AD3d at 607; People v Perry, 19 AD3d at 619). Further, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Chambers, Austin and Hinds-Radix, JJ., concur.